Judgment unanimously affirmed. Memorandum: The court properly denied defendant’s suppression motion. The police had reasonable suspicion warranting the stop of defendant’s vehicle (see, People v Landy, 59 NY2d 369, 376; People v Sobotker, 43 NY2d 559, 563; People v Byrd, 156 AD2d 374, lv denied 75 NY2d 811). Contrary to defendant’s contention, the People were not required to present the testimony of the person who transmitted the radio communication to the arresting officer (see, People v Landy, supra; People v Beckwith, 163 AD2d 863; People v Knight, 162 AD2d 970, lv denied 76 NY2d 941). The officer’s question regarding whether defendant had been drinking constituted a noncustodial investigatory inquiry for which Miranda warnings were not required (see, People v Bennett, 70 NY2d 891; People v Mason, 157 AD2d 859). (Appeal from Judgment of Wayne County Court, Sirkin, J. — Felony Driving While Intoxicated.) Present — Callahan, J. P., Boomer, Green, Lawton and Boehm, JJ.